KCSA PUBLIC RELATIONS WORLDWIDE News Public & Investor Relations, Corporate & Marketing Communications FOR: MEDIX RESOURCES, INC. CONTACT: John R. Prufeta, President and CEO (212) 697-2509 (212) 681-9817 (fax) JPRUFETA@CYMEDIX.COM KCSA INVESTOR Sarah Shepard / Elena Bonaiuto CONTACTS: (212) 896-1236 / (212) 896-1233 (212) 697-0910 (fax) SSHEPARD@KCSA.COM / EBONAIUTO@KCSA.COM FOR IMMEDIATE RELEASE MEDIX RESOURCES, INC. CONFERENCE CALL REPORT & SUMMARY NEW YORK, January 25, 2001 - Medix Resources, Inc. (AMEX: MXR) conducted its first telephonic presentation to the public on the Company and the iHealth industry, Monday, January 22, 2000, hosted by John R. Prufeta, Medix President and CEO. For those who were unable to participate, there will be a replay available from January 22, 2001 at 3:00 p.m. EST, through January 26, 2001 at 7:00 p.m. EST. The presentation is about 45 minutes long. Please call: 1(888) 266-2081 (Domestic) 1(703) 925-2533 (International) ID CODE: 4912752 The following are highlights of the call: Current Customers and Partners Mr. Prufeta reported that, "Over the last year, we have learned a tremendous amount from our pilots. One very important finding is that successful connectivity to physicians is predicated on providing physicians with connections to the majority of their key business partners, for example, health plans, PBMs and labs. As a result, we are focusing geographically on building a critical mass of sponsors. For example, in Atlanta Medix is working with physician organizations, Integrated Delivery Networks and local insurers to expand connectivity programs. "A second finding was that we needed to develop a Web based version for our transaction applications, which we have done for our lab and PBM suites and which are now in deployment. The powerful advantage for our Web-based products is that it gives physicians access to these services independent of where they are physically located so that Medix can be an enabling presence at the physician's home, in the office, at the hospitalwherever. "Third, we validated the value of our Universal Interface, and as a result we developed a standalone version of the product, which we are further leveraging by striking business alliances with companies where we can collaborate in a multitude of ways. The next generation of our UI will feature significant improvements that make the UI a much more powerful tool. For example, to even further streamline workflow in the physician's office, we are developing the ability for the UI to automatically schedule when data is transferred from physician systems to the Web or handheld device. Added features such as this are a very strong value add for physicians. Most significantly, we are developing the ability for the UI to update the existing PMS. This gives us a two-way interface that opens up several other potentially very lucrative applications and markets for the technology." Mr. Prufeta described the current status of five of the company's current joint projects with Wellpoint, Kaiser Permanente of Georgia, Loyola Hospital in Chicago, Advance PCS and Parkstone. He also noted that Medix has signed two contracts that the company believes have the potential to be very significant for it. However, Medix is not able to disclose the contracts by agreement with those companies. Pipeline Mr. Prufeta further reported that, "Perhaps the most significant progress in the last year has been in the development of our distribution and strategic sales organization. As a result, our sales pipeline has expanded significantly. "We have many opportunities that we are currently pursuing. Today, most of our sales activity with sponsor organizations is concentrated in 17 significant managed care companies having aggregate memberships of approximately 37 million lives in our key focus markets. "The sales cycle to large health insurers is long - anywhere from 6-18 months. The good news is that since we enhanced our sales team beginning in March 2000, our pipeline has grown dramatically, and we are at the point where we expect contracts to be reaching their final stages on a fairly regular basis.
